Citation Nr: 1743492	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-01 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Murphy Donoho, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Air Force from August 1967 to August 1971 and again from August 1972 until December 1977. 
This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2011 rating decision by the St. Petersburg, Florida Regional Office of the Department of Veterans Affairs (VA). Although the St. Petersburg Regional Office issued the rating decision to which the Veteran takes exception, the corresponding statement of the case was issued in November, 2013 by the Winston-Salem Regional Office (RO). Consequently, it is the latter office that is the Agency of Original Jurisdiction (AOJ). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The Veteran requested an in-person hearing before a Veterans Law Judge (VLJ) at the Winston-Salem Regional Office (Travel Board Hearing). In an undated letter, the Regional Office informed him that such a hearing had been scheduled for November 2, 2016. The Regional Office sent a reminder on October 28, 2016. The Veteran did not appear at the hearing. 

By letter dated January 9, 2017, the Veteran contended that he did not receive notice of the scheduled hearing. In addition, he provided evidence corroborating his unavailability during a period before, during, and after the scheduled Travel Board Hearing. The Veteran further indicated his desire that a Travel Board Hearing be rescheduled and that, because of his schedule and circumstances, he also receive notice electronically. 

The Board finds no reason why the Veteran's request for a rescheduled Board hearing should not be granted. Accordingly, the Veteran should be afforded a new hearing. 

Because such hearings before the Board are scheduled by the RO, a remand of this matter is required. See 38 C.F.R. § 20.704 (2016). 

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a Travel Board Hearing. The Veteran and his representative should be notified in writing of the date, time, and location of the hearing. If possible, efforts should be made to provide the Veteran electronic notice of the scheduled at the addresses he has provided. After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


